              Case 1:19-cv-01510-NRB Document 19 Filed 10/04/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

-----------------------------------------------------------------X
                                                                 :
MALIBU MEDIA, LLC,                                               :
                                                                 :    Case No. 1:19-cv-01510-NRB
                                      Plaintiff,                 :
                                                                 :
                             vs.                                 :
                                                                 :
JOHN DOE, subscriber assigned IP address                         :
69.86.17.114,                                                    :
                                                                 :
                                                                 :
                                      Defendant.                 :
-----------------------------------------------------------------X

                                PLAINTIFF’S NOTICE OF SETTLEMENT

          PLEASE TAKE NOTICE, Plaintiff, Malibu Media, LLC, has settled this matter with

 Defendant, John Doe subscriber assigned IP address 69.86.17.114 (“Defendant”), through his

 counsel. Upon satisfaction of the terms of the parties’ settlement agreement, to which Defendant

 still has executor obligations, Plaintiff will dismiss Defendant from this action with prejudice.

 Dated: October 4, 2019
                                                               Respectfully Submitted,

                                                         By: /s/ Kevin T. Conway, Esq.
                                                             Kevin T. Conway, Esq. (KC-3347)
                                                             80 Red Schoolhouse Road
                                                             Suite 110
                                                             Spring Valley, NY 10977-6201
                                                             T: (845) 352-0206
                                                             F: (845) 352-0481
                                                             Attorneys for Plaintiff




                                                          1
           Case 1:19-cv-01510-NRB Document 19 Filed 10/04/19 Page 2 of 2




                                 CERTIFICATE OF SERVICE


        I hereby certify that on October 4, 2019, I electronically filed the foregoing document with
the Clerk of the Court using CM/ECF and that service was perfected on all counsel of record and
interested parties through this system.


                                                    By: /s/ Kevin T. Conway, Esq.
                                                    Kevin T. Conway, Esq.




                                               2
